Exhibit 10.25

EXECUTION COPY

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT to Employment Agreement (this “Amendment”), dated as of April 12,
2007, is made by and among Gregg Appliances, Inc., an Indiana corporation
(“Gregg Appliances”), hhgregg, Inc., a Delaware corporation (“hhgregg”), and
Jerry W. Throgmartin (“Executive”).

W I T N E S S E T H

WHEREAS, Gregg Appliances and Executive are parties to that certain Employment
Agreement (the “Original Employment Agreement”) dated as of October 19, 2004;

WHEREAS, Gregg Appliances will become a wholly-owned subsidiary of hhgregg
pursuant to the transactions contemplated by the Incorporation and Exchange
Agreement dated as of April 12, 2007 by and among Gregg Appliances, Gregg
Investment Corporation, LLC, a Delaware limited liability company, Executive,
Gregg William Throgmartin, Dennis L. May, FS Equity Partners V, L.P., a Delaware
limited partnership, FS Affiliates V L.P., a Delaware limited partnership,
California State Teachers’ Retirement System, a government pension plan, A.S.F.
Co-Investment Partners II, L.P., a Delaware limited partnership, and hhgregg;
and

WHEREAS, the parties hereto desire to amend the Original Employment Agreement as
herein provided.

NOW, THEREFORE, the parties hereto, in consideration of the premises hereof and
other good and valuable consideration, hereby agree as follows:

1. Definitions. Capitalized terms used in this Amendment which are not defined
herein are to have the meanings given to such terms in the Original Employment
Agreement. The term “Agreement” means the Original Employment Agreement, as
amended by this Amendment; (ii) “Board” means the Board of Directors of Gregg
Appliances and the Board of Directors of hhgregg; and (iii) “Company” means
Gregg Appliances and hhgregg, jointly and severally.

2. Employment and Duties; Other Benefits. The first sentence of subparagraph
1(d) of the Original Employment Agreement is hereby revised to read in its
entirety as follows: “Executive shall be entitled to a reasonable number of
vacation days per year.”

 



--------------------------------------------------------------------------------

3. Life Insurance Benefits. In addition to the benefits referred to in the
Original Employment Agreement, the Company shall assign to Executive all of
Company’s right, title and interest in and to the life insurance policy on the
life of Executive after he is no longer employed as the Company’s Chief
Executive Officer with Executive responsible for payment of all premiums and
costs under such policy after such assignment.

4. Post-Employment Health Plan Benefits. Provided that Executive’s employment is
not terminated by the Company for Cause, following the termination of
Executive’s employment with the Company and until he attains the age of
sixty-five (65) years, Executive shall be entitled to participate in the group
major medical health plan as in effect from time to time for active executive
employees of the Company (the “Health Plan”) on the same terms as active
executive employees of the Company; provided, however, that Executive’s
participation in the Health Plan shall be contingent upon his continued payment
of the entire cost of coverage for Executive and his eligible dependents, if
any; and further provided that Executive shall be permitted to continue
participation in the Health Plan only to the extent that the Health Plan remains
in effect for active executive employees of the Company and subject to the terms
of the Health Plan in effect from time to time, including any modifications and
amendments thereto following Executive’s termination of employment. The
obligation to allow Executive to obtain continued coverage under the Health Plan
pursuant to this paragraph 4 shall not reduce the Company’s obligation to
provide Severance Benefits coverage under any group health plan of the Company
to Executive pursuant to subparagraph 4(b)(i)(A) of the Original Employment
Agreement.

5. Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of each of the parties hereto and their respective heirs, executors,
administrators, successors and assigns.

6. Original Employment Agreement. Except as amended hereby, the terms and
conditions of the Original Employment Agreement shall continue unchanged and
remain in full force and effect.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
this Agreement to be executed by their duly authorized representatives as of the
date first above written.

 

GREGG APPLIANCES, INC., By:       /s/ Dennis L. May  

Name: Dennis L. May

Title: President

  hhgregg, Inc., By:       /s/ Dennis L. May  

Name: Dennis L. May

Title: President

/s/ Jerry W. Throgmartin

     Jerry W. Throgmartin

 

 